Citation Nr: 9904291	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-07 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for pituitary tumor 
with apoplexy due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



REMAND

The veteran served on active duty from June 1968 to June 
1970.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota. 


FINDINGS OF FACT

1.  An unappealed rating decision dated in March 1994 denied 
entitlement to service connection for pituitary tumor with 
apoplexy due to Agent Orange exposure.

2.  The evidence received since the March 1994 decision is 
either cumulative or duplicative of the evidence previously 
of record or is not sufficiently relevant and probative that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for pituitary tumor with apoplexy due to 
Agent Orange exposure has not been received.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for pituitary tumor with apoplexy because it was 
caused by his exposure to Agent Orange in service.  The 
veteran's claim was originally denied in an unappealed March 
1994 rating decision.  Evidence on file at the time of the 
March 1994 rating decision consisted of service medical 
records and private medical evidence.

The service medical records do not contain any evidence of 
pituitary disability.  Private medical records received prior 
to March 1994 reveal that the veteran was found to have a 
pituitary tumor in 1990 and that the tumor was surgically 
removed in December 1990.  A September 1991 letter from 
Thomas W. Rigby. M.D. indicates that he could not say whether 
the veteran's pituitary tumor was caused by Agent Orange 
exposure.

In the March 1994 rating decision, the RO noted that 
pituitary macroadenoma and apoplexy were not disabilities for 
which presumptive service connection on an Agent Orange basis 
is provided.  The RO further noted that there was no evidence 
that the pituitary disability was related to exposure to 
Agent Orange.  

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  For the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is generally to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Laypersons, however, are not 
qualified to render medical opinions, and despite the 
presumption of credibility, such lay statements regarding 
medical etiology cannot serve to reopen a previously denied 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In November 1996 the veteran again contacted the RO 
requesting service connection for pituitary tumor with 
apoplexy.  The evidence received since the March 1994 rating 
decision consists of VA and private medical records dated 
from December 1990 to December 1996, as well as the veteran's 
statements.  

The newly submitted VA and private medical records reveal 
continuing treatment for a pituitary disability.  However, 
these records do not relate in anyway the veteran's pituitary 
disability to Agent Orange exposure.  Consequently, these 
records are not material.  Moreover, the veteran's statements 
to the effect that his pituitary disability was caused by his 
exposure to Agent Orange are not material since, as noted 
above, lay persons are not competent to provide medical 
opinions.  Therefore, the Board must conclude that reopening 
of the veteran's claim is not in order.


ORDER

New and material evidence not having been received, reopening 
of a claim for service connection for pituitary tumor with 
apoplexy due to Agent Orange exposure is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -


